Citation Nr: 9902233	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-16 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1. Entitlement to service connection for a defective left ear 
hearing loss disability.

2.  Entitlement to an increased (compensable) evaluation for 
service connected defective right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to November 
1975.  

The record shows additional periods of reserve active duty 
for training for 24 days from July 1976 to September 1976, 14 
days between April 1977 to June 1977, 12 days from June 12, 
1978 to June 23, 1978, and 12 days from April 1980 to June 
1980.

This appeal arose from a January 1997 RO rating decision that 
denied the veterans claim of service connection for 
aggravation of hearing loss of the right ear and left ear 
hearing loss.  A subsequent May 1997 RO rating decision found 
service connection for the veterans right ear hearing loss 
as 0 percent disabling.  The veterans May 1997 substantive 
appeal included a continued claim of entitlement to service 
connection for hearing loss in both ears.  However, during 
the veterans August 1998 Travel Board, the parties thereto 
acknowledged that the issues on appeal are as entitled above. 


FINDINGS OF FACT

1.  The veteran had a defective left ear hearing loss 
disability upon entry into service.

2.  Medical evidence of record shows a current disability 
that was aggravated during service. 



CONCLUSION OF LAW

Defective left ear hearing disability was aggravated in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is [a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
at 92-93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

Service connection for hearing loss may be granted on a 
presumptive basis if shown within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). In cases involving service 
connection for hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran underwent an October 1972 entrance examination 
that included the following audiometer results:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
5
x
5
LEFT
20
15
55
x
55

The above listed service medical entry also included a 
notation of left ear hearing decrease.  The October 1972 
listed no other pertinent abnormalities.

A January 1973 SMR entry made reference to the veterans 
complaint of a hearing problem that resulted in a referral.  
An ear, nose, and throat consultation entry of the same date 
included a provisional diagnosis of hearing loss  moderately 
severe.  A notation of no history of noise exposure is 
included.  The veterans complaint of left ear pain and left 
ear infection after swimming one-year prior is also noted.  
Upon examination, the examiners diagnosis included 
sensorineural hearing loss on the left, high frequency.

The record contains a January 1973 Audiogram with the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
55
LEFT
5
0
20
10
10

June 1974 orders show the veterans Flight Deck Hazardous 
Duty Billet orders effective June 1974.



The veterans November 1975 separation examination reveals no 
abnormalities, with the following audiometer results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The record contains a June 1978 congratulatory letter from 
the Commanding Officer, Naval Air Station, Lemoore, CA, for 
laudatory performance during active duty training during the 
period of 12-23 June 1978.

The record contains two AFEES, Fresno, CA, audiograms, 
without listed numerical results, that are believed to have 
occurred in May 1979.

The record contains an August 1979 Commanding Officer letter 
of recommendation for commissioned service based on service 
provided as a reservist.

An October 1979 letter from a Navy Commander references the 
veterans failure to meet the physical standards required for 
appointment to commissioned status by reason of defective 
bilateral auditory acuity.

The veterans March 1980 annual examination shows the 
following audiometer results:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
20
55
55
LEFT
X
X
0
55
55

The examiner noted the need for a reevaluation follow-up 
hearing (ncd).  The veteran was considered otherwise 
qualified to perform all duties.

A July 1980 SMR entry shows an observation of wax in the 
veterans ear with high frequency hearing loss in the right 
and left ear, with the need to do a follow-up with a private 
doctor within 48 hours.  

The record contains a November 1996 letter from Dr. Pere, a 
private examiner, which sets forth a summarized report of 
treatment provided to the veteran.  In pertinent part, a 
history of the veterans noise exposure while in service is 
provided.  The veteran is reported to have used a high-
powered deer rifle prior to service; service related exposure 
to firearms; and occasional use of a firearm while hunting 
within the past two years.  The examiner referenced a 1979 VA 
hearing evaluation with Bekesy audiometry, and the veterans 
initial 1985 consultation with the examiner.  From 1985 to 
approximately 1992 (a seven year period), the examiner noted 
that repeated testing showed predominantly bilateral high 
frequency loss, except for a slight bilateral increase in the 
loss.  The examiner referenced uncertified audiograms 
enclosed with his cover letter that showed a progression of 
left ear hearing loss at 1.5 kHz and a slight increase in the 
loss in the right ear at 2,000 kHz and above.  Dr. Pere noted 
that the May 1979 audiogram showed a bilateral 50-60 decibel 
loss at 2 and 4 kHz, with recovery to 40 decibels in the left 
ear and 30 decibels in the right ear at 6 kHz.  Dr. Pere then 
referenced his review of the veterans SMR; in addition to 
the May 1979 VA evaluation, and opined that  the bilateral 
hearing loss shown corresponded with his evaluation between 
1985 and 1992.

Dr. Pere opined that the veteran had noise induced, moderate 
to severe, bilateral sensorineural hearing loss related to 
service related acoustic trauma.  The examiner also noted his 
suspicions related to a perfect hearing examination during 
the veterans November 1975 discharge examination.  The 
examiner enclosed uncertifiable audiology examination results 
from December 1985, December 1987, January 1988, November 
1991,  and November 1992. 

The veteran submitted three December 1996 statement which 
summarize evidence of treatment during service and since 
service discharge.  The veteran noted that he did not recall 
any treatment during active service.  The veteran provided an 
explanation of the results of his bilateral hearing loss 
relative to the use of hearing aids and job difficulties.  
The veteran also noted that his condition began and was 
permanently aggravated during active service.  The veteran 
acknowledge SMR that showed hearing loss upon service entry 
which he surmised was caused by his use of high-powered 
rifles prior to service.  The veteran reported his extensive 
exposure to aircraft noise and other flight operations. The 
veteran recalled not having an hearing examination upon 
discharge.  The veteran indicated that audiograms since 1979 
show a constant condition that proves noise exposure during 
active service and reserve duty was the only bases for his 
hearing loss.

The veteran submitted an additional December 1996 letter with 
enclosed medical evidence that further supported his claim.  
One March 1980 SMR is referenced above.  The veteran also 
included a copy of the March 1980 audiogram that did not 
contain numeric findings, also referenced above, with the 
following undated copied written notation: Hearing loss 
noted since enlistment USN.  Please evaluate.  HM2 
McDonald.  The veteran also indicated that additional 
documents from his current provider would further support his 
claim.  

A January 1997 National Personnel Records Center (NPRC) 
response noted ACDUTRA (Reserve training) as follows:

? 24 days during 7-1-76 to 9-30-76 (exact dates are not 
shown);
? 14 days during 4-1-77 to 6-30-77 (exact dates are not 
shown);
? 12 days from 6-12-78 to 6-23 78
?  12 days during 4-1-80 to 6-30-80 (exact dates are not 
shown).  Active service from October 30, 1972 to November 
28, 1975, was also shown.

The record reveals five raw scale audiology evaluations from 
a Dr. Pinkerton, a private examiner, dated January 1988, 
September 1988, June 1989, February 1991, and January 1992.

A January 1997 response from Dr. Sigel, a private examiner, 
noted that he had not treated the veteran, but was aware of 
treatment provided by Dr. Pere.

The record contains Dr. Peres February 1997 letter wherein 
he indicates that the veterans otologic condition and 
hearing loss were aggravated beyond the natural progress of 
the disease as a result of service.  

Dr. Hambleys February 1997 letter initially summarized the 
veterans service audiology results from September 1972 and 
November 1975.  Dr. Hambley then summarized the results of an 
audiology evaluation from February 1997, with his noted 
diagnosis of bilateral high-pitched sensorineural hearing 
loss, secondary to acoustic trauma.  Dr. Hambley noted that 
the veteran entered the service with a moderate, high-pitched 
sensorineural hearing loss in the left ear from previous 
acoustic trauma.  He also noted the veteran developed 
increased high-pitched hearing loss in the left ear that went 
from normal hearing to a significant high-pitched 
sensorineural hearing loss in the right ear.  Dr. Hambley 
concluded by indicating the veterans November 1972 discharge 
examination was fraudulent.  He further noted that, since 
service discharge, the veteran had minimal progression of 
hearing loss that suggested hearing loss due to acoustic 
trauma prior to his service discharge.

An additional raw scale February 1997 audiology report is 
included in the record.

The veterans March 1997 notice of disagreement included a 
summary of the veterans hearing condition; a summary of the 
cause of his condition; a description of residual pain; and a 
summary of opinions from Dr. Pere and Dr. Hambley.

An April 1997 medical opinion from the RO Medical Officer.   
The medical questions at issue were: (1)  Was the veterans 
left ear hearing loss aggravated by service?; and (2) Was the 
veterans right ear hearing loss incurred in service?  
Thereafter, the RO Medical Officers summarized medical 
evidence and findings noted that the veteran had left ear 
hearing loss shown at service entrance; normal right ear 
hearing was shown at service entrance; the discharge 
examination was within normal limits; Dr. Hambley alleged 
that this examination was false and should not be considered; 
the veteran served on active duty from 1972-1975; left and 
right ear hearing loss meeting the VA criteria was shown in 
1979; and the veteran claims that he had not been exposed to 
noise or acoustic trauma since service.  The medical 
officers conclusion noted that he believed that the veteran 
sustained hearing loss in service and that the November 1975 
discharge audiology examination was invalid.

The veteran underwent an April 1997 VA audiology examination 
with the following pure tone threshold results:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
60
65
65
LEFT
X
10
30
40
75

The right ear average pure tone threshold was 50 and the left 
ear average pure tone threshold was 39.  CNC speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 76 percent in the left ear.  The 
examiners diagnoses included right, moderate sensorineural 
loss; and left, mild sensorineural loss.

The veterans May 1997 substantive appeal included arguments 
in support of his claims of service connection for hearing 
loss in both ears.  

The record contains a May 1997 letter from Dr. House, a 
private examiner, relative treatment provided to the veteran 
for bilateral hearing loss and tinnitus.  The examiner noted 
his review of the veterans service audiograms and post-
service audiograms of record.  The examiner further noted his 
doubts as to the accuracy of the veterans November 1975 
audiology evaluation.  The examiner opined that the 
audiograms in the left ear have not shown any significant 
change since October 1992.  However, audiograms of the right 
ear show a hearing loss similar to that in the left ear.  The 
examiner concluded by noting that it appeared that the 
veteran suffered significant progression of hearing loss in 
the right ear as a result of exposure to noise while in 
service.

During the veterans August 1998 Travel Board, The veteran 
could not recall experiencing hearing loss at service 
entrance, but acknowledged that left ear hearing loss was 
noted at service entrance.  Travel Board Transcript (TB 
Transcript) at pp. 3-4.  The veteran described his duties 
while stationed at a Naval Air Station.  TB Transcript at p. 
4.  The veteran recalled that his initial post-service 
audiogram occurred at the time of application for 
commissioned officer service in 1979, and again during 1980.  
TB Transcript at pp. 8-9.  Thereafter, the veteran testified 
that he received private treatment during the early 1980s and 
that use of rifle prior to service may have caused hearing 
problems in the left ear.  TB Transcript at p. 9.


ANALYSIS

In reviewing a claim for service connection for a left ear 
hearing loss, the initial question is whether the claim is 
well grounded.  The appellant has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107; Robinette v. Brown, 8 Vet. App. at 73.  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own, or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]." Murphy v. Derwinski, 1 Vet. App. 
at 81.

In sum, the veteran must establish that his left ear hearing 
loss was incurred or aggravated by disease or injury in 
service, see Layno v. Brown, 6 Vet. App. at 469 and Cartright 
v. Derwinski, 2 Vet. App. at 25; the existence of a current 
disability, see Brammer v. Derwinski, 3 Vet. App. at 225, and 
Rabideau v. Derwinski, 2 Vet. App. at 144; and a nexus 
between the in-service injury or disease and the current 
disability, see Lathan v. Brown, 7 Vet. App. at 365, and 
Grottveit v. Brown, 5 Vet. App. at 92-93.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence or aggravation.  See supra, Caluza and Layno, 6 
Vet. App. at 469.  In this case, the veteran has met his 
burden with medical evidence reporting a current disability 
linked to the aggravation of the pre-existing hearing loss 
shown at the time of entrance into service.  

The Board finds that the duty to assist has been discharged 
in this case, and thus may proceed to address the merits.  
There is no dispute that the veteran had a hearing loss in 
the left ear when he entered active service.  There is also 
no real dispute that the veterans duties in service involved 
significant levels of noise exposure, as confirmed by service 
administrative records.  The negative evidence against the 
claim of aggravation consists of reported audiometric studies 
showing improved hearing in service.  There is competent 
medical evidence that these reports were grossly in error.  
In particular, the reported thresholds at examination in 
November 1975 are incredible.  The Board agrees that this 
evidence is incredible and wholly discounts its weight.  
There is positive competent medical evidence that the veteran 
now has an increased level of hearing disability caused by 
noise exposure in service.   The Board finds that this 
positive evidence is not rebutted or balanced by credible 
negative evidence.  Accordingly, the claim is granted. 


ORDER

Entitlement to service connection for defective hearing of 
the left ear is established, and the appeal is allowed to 
this extent.  


REMAND

The veteran's evidentiary assertions of increased disability 
are sufficient to render his claim well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The VA therefore has a duty 
to assist him in developing the facts pertinent to his claim. 
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1996); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the grant of 
service connection for a left ear hearing loss by way of 
aggravation has changed the nature of the service connected 
hearing disability from a unilateral to a bilateral disorder 
which carries potentially significant rating implications.  
The Court of Veterans Appeals (Court) has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The present level of 
disability in this case now can not be determined without 
further evaluation of the bilateral loss under the rating 
criteria.   Accordingly, the issue of entitlement to an 
increased evaluation for the veterans defective right ear 
hearing is REMANDED to the originating agency for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral hearing loss since service 
discharge, not already associated with 
the claims file.  The RO should request 
the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable. The RO 
should obtain all additional VA medical 
records and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled 
for VA ear and audiology examinations to 
determine the current extent of his 
service-connected bilateral hearing loss.  

3.  Upon completion of the development-
requested hereinabove, the veteran's 
claim should be reviewed once again.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be given an opportunity to respond 
thereto. The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran 
requires no action until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
